EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Kelvin Catmull (Reg#57535) on June 15, 2022.
3.	The application has been amended as follows: 
	In the Specification:

●	Paragraph [0001], line 1: deleted “two”; changed “Applications” to 
--Application--; deleted “(including this one)”; changed “are” to --is--.
● 	Paragraph [0001], lines 4-5: deleted “Application No. TBD, filed April 30, 2020, entitled "MULTI-SEGMENT TURNS" (Attorneyey Docket No. 89730-055700US-1173691), and”.
●	Paragraph [0001], line 6: changed “TBD” to --16/863,049--.
	
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Claims 1-24 are distinguishable over the prior art.  As per independent claims 1 and 15, the claims have been amended to further define the request for the two-segment turn (claim 1) and three-segment turn (claim 15) whereby the location of the guidance line within the headland is set such that it is offset from the inner boundary by approximately one half the width of the implement.  Neither Tomita et al. (US 2019/0146513) or Dang et al. (US 2017/0144702) define the location of a guidance line within the headland in this manner.  Foster et al. (US 2018/0359905) discusses establishing the width of the headland itself based on the width of the implement and positioning the vehicle/implement relative to the outer boundary [0042], but does not disclose or reasonably suggest the determination of the guidance line within the headland for executing the turning maneuver.  Sachs et al. (US 2009/0240430) similarly discusses using the implement width to establish the width of the headland (offset between inner and outer boundaries- Fig. 4), but does not disclose or reasonably suggest the determination of the guidance line within the headland for executing the turning maneuver.  Dependent claims 2-14 and 16-24 are distinguishable for at least the same reasons. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
● Han et al. (Simulation Study to Develop Implement Control and Headland Turning Algorithms for Autonomous Tillage Operations)- discusses various headland turning methods including “X-shaped” which appears to be a three-segment turn (see Figs. 5 and 7).  The turning methods are applicable to autonomous tillage operations (Abs.) and the document is primarily directed to computer simulations. There is no discussion regarding the establishment or location of the guidance line within a headland for defining the trajectory of an autonomous vehicle as it performs the turning maneuver. 
● Backman et al. (Smooth turning path generation for agricultural vehicles in headlands)- discusses autonomous headland turning maneuvers (Abs) and appears to describe an algorithm to execute a three-segment turn (Fig. 12).  The paper deals primarily with the geometry or shapes of the curved trajectories, but does not appear to address the establishment of a guidance line within a headland based on the width of the implement.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661